Forte, J.
This is an action commenced in the Cambridge Division of the District Court Department for the enforcement of a subpoena duces tecum issued to the defendant by the plaintiff, Cambridge Rent Control Board.
Summary judgment was entered for the plaintiff in the Cambridge Division, and the defendant thereafter appealed to this Division.
Both the legislative history of rent control for the City of Cambridge (St. 1970, c. 942; St. 1976, c. 36 and St. 1985, c. 399), and the express, unambiguous language of Section 10 (b)1 of the Cambridge Rent Control Enabling Act (as amended by St. 1985, c. 399, §3) render it clear that all appeals from the Cambridge Division in rent control actions are to the Appeals Court. This Appellate Division has no jurisdiction to entertain the present appeal.
Report dismissed.

 Section 10(b) states: “The third eastern Middlesex division [Cambridge Division] of the district court department and the superior court department for Middlesex county shall have concurrent original jurisdiction over actions arising out of the provisions of section eleven. Notwithstanding any other provisión of law relating to anneals, anneal from the judgment of whichever court enters the judgment either under the provisions of section ten or eleven shall be to the anneals court [emphasis supplied].”